                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

GUYZAR LLC,                                  )
                                             )
                          Plaintiff,         )
                                             )
           v.                                )      C.A. No. 18-1820 (CFC)
                                             )
YELP INC.,                                   )
                                             )
                          Defendant.         )

                                       STIPULATION

                IT IS HEREBY STIPULATED by the parties, subject to the approval of the

Court, that the time for defendant to move, answer, or otherwise respond to the Complaint is

extended until January 31, 2019.

DEVLIN LAW FIRM LLC                              MORRIS, NICHOLS, ARSHT &TUNNELL LLP

/s/ Timothy Devlin                               /s/ Jack B. Blumenfeld
____________________________________             ____________________________________
Timothy Devlin (#4241)                           Jack B. Blumenfeld (#1014)
1306 North Broom Street, Suite 1                 1201 North Market Street
Wilmington, DE 19806                             P.O. Box 1347
(302) 449-9010                                   Wilmington, DE 19899
tdevlin@devlinlawfirm.com                        (302) 658-9200
                                                 jblumenfeld@mnat.com
Attorneys for Plaintiff
                                                 Attorneys for Defendant



                SO ORDERED this ____ day of December, 2018.



                                                   ___________________________________
                                                   The Honorable Colm F. Connolly
